Case 8:18-cr-00594-SCB-JSS Document 125 Filed 05/09/19 Page 1 of 2 PagelD 471

bd

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
v. CASE NO. 8:18-cr-594-T-24JSS
RUDOLPH RANDOLPH MEIGHAN
VERDICT FORM
I. Count One of the Indictment
As to the offense of conspiring to possess with the intent to distribute or to
distribute cocaine while aboard a vessel subject to the jurisdiction of the United
States, in violation of 46 U.S.C. §§ 70503(a) and 70506(a) and (b),
We, the Jury, find the defendant, RUDOLPH RANDOLPH MEIGHAN:
Guilty x Not Guilty
If you find the defendant guilty, then proceed to answer the following
question ~
We further find that the amount of cocaine involved in the offense charged
in Count One is:
_X Five (5) kilograms or more
____ Five hundred (500) grams or more (but less than five (5) kilograms)

Less than five hundred (500) grams
Case 8:18-cr-00594-SCB-JSS Document 125 Filed 05/09/19 Page 2 of 2 PagelD 472

2. Count Two of the Indictment
As to the offense of knowingly and intentionally possessing with the
intent to distribute, or aiding and abetting each other and other persons in the
possession with the intent to distribute, cocaine while aboard a vessel subject
to the jurisdiction of the United States, in violation of 46 U.S.C. §§ 70503(a)
and 70506(a), and 18 U.S.C. § 2, |
We, the Jury, find the defendant, RUDOLPH RANDOLPH MEIGHAN:
Guilty % Not Guilty
If you find the defendant guilty, then proceed to answer the following
question —
We further find that the amount of cocaine involved in the offense
charged in Count Two is:
XxX Five (5) kilograms or more
____ Five hundred (500) grams or more (but less than five (5) kilograms)

Less than five hundred (500) grams

 

SO SAY WE ALL, this a day of Mow , 2019.

Ci Mind

FOREPERSON
